DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 5/16/2022.
The Amendment filed on 5/16/2022 has been entered.  
Claims 1, 7, 8, 14, 17, 19, and 20 have been amended by Applicant.
Claims 1-20 remain pending in the application of which Claims 1, 8, and 14 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, pages 12-17, filed 5/16/2022, with respect to the rejection of claims under 103 have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over NITZ (US 2014/0310002 A1), and in further view of POLAKALA (US 2019/0347710 A1).  Please see the rejections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over NITZ (US 2014/0310002 A1) and in further view of POLAKALA (US 2019/0347710 A1).

REGARDING CLAIM 1, NITZ discloses a method implemented by one or more processors, the method comprising: 
receiving, via an automated assistant and from a user, a first request to perform a first action (NITZ Fig. 7 –“710 Receive user dialog request at first VPA”; Par 22 – “As an example, the user might say something like “I need ten” or “get me that one,” which really means that the user's goal is to withdraw ten dollars from the bank, or to buy a certain product, where the product may have been identified by the system through other multi-modal inputs (such as a tap selecting an on-screen graphic). Determining the intended goal or objective of a user's natural language dialog can involve the application of artificial-intelligence based methods and systems by the VPAs 112, 170.”), wherein the first request is received at an automated assistant interface of a computing device (NITZ Fig. 1 – “Computing System 100”; Fig. 2 – “VPA 204 (e.g., computer) … VPA 206 (e.g., mobile device) …”; Fig. 7 –“710 Receive user dialog request at first VPA”; Par 22 – “As an example, the user might say something like “I need ten” or “get me that one,” which really means that the user's goal is to withdraw ten dollars from the bank, or to buy a certain product, where the product may have been identified by the system through other multi-modal inputs (such as a tap selecting an on-screen graphic). Determining the intended goal or objective of a user's natural language dialog can involve the application of artificial-intelligence based methods and systems by the VPAs 112, 170.”; Par 64 – “For example, the user device VPA 204 may be embodied as a computer-based VPA, the user device VPA 206 as a mobile device-based VPA, and the user device VPA 210 as a wearable device-based VPA.”) and the first request includes information with which a first interactive module (NITZA Par 42 – “electronic store’s VPA”; Par 65 – “VPA 202”) is to perform the first action (NITZ Par 79 – “If the VPA is unable to adequately or completely generate an output intent, the communication reasoner 128 may determine that the NL dialog, intent information, and/or other information should be sent to another VPA (e.g., having a different domain or scope) for clarification. It should be appreciated that the first VPA may determine that another VPA should handle the request at any point in the interpretation or analysis of the user's dialog.”; Par 80 – “At block 716, the first VPA determines whether another VPA should handle the request. If the first VPA will continue to handle the dialog request, at block 718, the dialog request is handled at the first VPA as normally would occur in the execution of a VPA.”; Par 85 – “At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA).”; Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions. In this case, the sporting goods store VPA may simply review or confirm such information with the user and ask for confirmation, before proceeding with the transaction. Of course, the same principles may be applied to other types of VPAs, alternatively or in addition to e-commerce VPAs.”); 
causing the automated assistant to invoke and provide the first interactive module with the information in order for the first interactive module to complete at least a portion of the first action using the information (NITZ Par 79 – “If the VPA is unable to adequately or completely generate an output intent, the communication reasoner 128 may determine that the NL dialog, intent information, and/or other information should be sent to another VPA (e.g., having a different domain or scope) for clarification. It should be appreciated that the first VPA may determine that another VPA should handle the request at any point in the interpretation or analysis of the user's dialog.”; Par 80 – “At block 716, the first VPA determines whether another VPA should handle the request. If the first VPA will continue to handle the dialog request, at block 718, the dialog request is handled at the first VPA as normally would occur in the execution of a VPA.”; Par 85 – “At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA).”) and to thereby generate supplemental data (NITZ Par 42 – “As another example, different e-commerce web sites may have their own VPAs. Allowing the different e-commerce VPAs to communicate may facilitate e-commerce transactions in that shipping information, billing information, payment information, and other “general” information may be shared by one VPA with another VPA, so that the user need not re-supply this information each time a new VPA is invoked. For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”; Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”) which includes data that indicates a context associated with the first request or first action (NITZ Par 65 – “For example, the user may state, at the VPA 206, “I went to dinner last week at an excellent restaurant. I would like to go there again. Please book a reservation for four.” If the user's current dialog request is made on a different device than the user's previous dialog request, the currently used device may not have any information regarding the restaurant visited last week. Accordingly, the currently used device VPA 206 may send the dialog request to the VPA 202 or otherwise communicate with the VPA 202 (which does have that information) to interpret and respond to the current dialog request.”); 
causing the first interactive module to complete the portion of the first action (NITZ Par 79 – “If the VPA is unable to adequately or completely generate an output intent, the communication reasoner 128 may determine that the NL dialog, intent information, and/or other information should be sent to another VPA (e.g., having a different domain or scope) for clarification. It should be appreciated that the first VPA may determine that another VPA should handle the request at any point in the interpretation or analysis of the user's dialog.”; Par 80 – “At block 716, the first VPA determines whether another VPA should handle the request. If the first VPA will continue to handle the dialog request, at block 718, the dialog request is handled at the first VPA as normally would occur in the execution of a VPA.”; Par 85 – “At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA).”); 
receiving, via the automated assistant and from the user, a second request to perform a second action (NITZ Par 85 – “If so, the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request.”; Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions. In this case, the sporting goods store VPA may simply review or confirm such information with the user and ask for confirmation, before proceeding with the transaction. Of course, the same principles may be applied to other types of VPAs, alternatively or in addition to e-commerce VPAs.”), wherein [the second request selects a selectable suggestion rendered at an interface of the first interactive module, and wherein the selectable suggestion suggests] the second action to be performed by a second interactive module that is different from the first interactive module (NITZ Par 42 – “As another example, different e-commerce web sites may have their own VPAs. Allowing the different e-commerce VPAs to communicate may facilitate e-commerce transactions in that shipping information, billing information, payment information, and other “general” information may be shared by one VPA with another VPA, so that the user need not re-supply this information each time a new VPA is invoked. For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”); 
providing a supplemental data request to the first interactive module for the supplemental data (NITZ Fig. 7 – “722 Transmit VPA access request to VPA network service”; Fig. 8 –“810 Receive dialog request message from sending VPA”; Fig. 9 – “910 Receive request to access second VPA from first VPA”; Par 37 – “The communication reasoner 128 may determine that another VPA may be helpful or needed to further interpret, clarify, synthesize, or otherwise handle the input intent or, more generally, the user's NL dialog and/or other inputs. In some cases, the communication reasoner 128 may determine whether the reasoner 126 is able to generate an appropriate output intent in response to the NL dialog input and/or the input intent.”); 
receiving, from the first interactive module, the supplemental data in response to the first interactive module receiving the supplemental data request (NITZ Fig. 7 – “730 Receive dialog status from second VPA”; Fig. 8 – “818 Receiving VPA transmits dialog response message and/or other output to user and/or sending VPA”); and 
causing, in response to receiving the supplemental data, the automated assistant to access the second interactive module (NITZ Fig. 1 – “VPA Engine 124 .. VPA Engine 174”; Par 42 – “a sporting goods store’s VPA”; Par 65 – “VPA 206”), wherein accessing the second interactive module includes providing at least the supplemental data to the second interactive module (NITZ Fig.7 – “732 User’s dialog request fulfilled?”; Par 85 – “At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA). If so, the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request. If the first VPA determines that the user's dialog request is not yet fulfilled, however, the method 700 returns to block 712 at which the first VPA determines another VPA to handle the request. That is, if the second VPA is unable to conduct or clarify the dialog or is only able to partially clarify or complete the dialog, the first VPA may determine whether it can now generate a suitable output. If not, the first VPA may request the VPA network service 150 to send pairing information for another suitable VPA.”) in order for the second interactive module to perform the second action using the supplemental data (NITZ Par 38 – “Thereafter, the other VPA (e.g., the VPA 170) may interpret and/or reason over a portion of the transmitted information to determine an output intent, if possible, and transmit the output intent back to the VPA 112 and/or render an output directly to the user. In some embodiments, the VPA 112 may update the VPA model 136 or otherwise store the output intent based on the analysis performed by the VPA 170.”;Par 63 – “As discussed above, VPAs may communicate with one another to interpret and generate an output based on the user's input and may also share information with one another.”; Par 42 – “… the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions. In this case, the sporting goods store VPA may simply review or confirm such information with the user and ask for confirmation, before proceeding with the transaction.”).

NITZ does not explicitly teach the [square-bracketed] limitations. In other words, NITZ does not explicitly teach a second request is received from the user through a selectable suggestion.

POLAKALA discloses the [square-bracketed] limitations. POLAKALA discloses a method/system for interacting with various services through a user device comprising:
receiving, via the automated assistant and from the user, a second request to perform a second action (POLAKALA Fig. 18a –“Payment Options MyCreadiCard; Swaper Sam’s Card; Helping YouPay Balance”; Fig. 18b – “Delivery Options: Swapper Sam’s delivery; Third-party delivery; In-store pickup”), wherein [the second request selects a selectable suggestion rendered at an interface of the first interactive module (POLAKALA Figs. 18a and 18b; Par 126 – “Moving to the lower portion of FIG. 18 a, and in response to the actuation of order control 1804, various implementations collaborate with a third-party payment service to provide payment options for the pending order. Here, user interface 1808 renders a user interface associated with a third-party payment service entitled “HelpingYouPay”.”; Par 127 – “In FIG. 18 a, user interface 1808 provides access to a third-party payment service, where the third-party payment service supports multiple payment options. Accordingly, user interface 1808 generally includes payment options 1810, where each payment option has a respective selectable control that can be used to select a particular payment option as further described herein.”; Par 131 – “Alternately or additionally, the delivery options can include a third-party delivery service option. For example, selection of a third-party delivery service can act as an agreement between the user and the delivery service for courier services, where the third-party delivery service obtains the purchased items from the vendor and delivers the purchased items to the selected destination address for an agreed upon fee. While not illustrated here, the list manager can facilitate the various message transactions and/or invocations with online access to the third-party delivery service to render a user interface that can be used configure various delivery parameters, such as selecting the third-party delivery service as a courier, providing delivery information, providing payment for delivery services, etc.”), and wherein the selectable suggestion suggests] the second action to be performed by a second interactive module that is different from the first interactive module (POLAKALA Figs. 18a and 18b; Par 131 – “User interface 1818 also includes three delivery options 1824, each of which has a respective selectable control as further described herein. The options included in the delivery options can be determined in any suitable manner, such as through context information that indicates user-preferences on past delivery options, querying a vendor for supported delivery options, and so forth. Alternately or additionally, the delivery options can include a third-party delivery service option. … While not illustrated here, the list manager can facilitate the various message transactions and/or invocations with online access to the third-party delivery service to render a user interface that can be used configure various delivery parameters, such as selecting the third-party delivery service as a courier, providing delivery information, providing payment for delivery services, etc.”; In other words, when the user selects a “third-party” payment option (e.g., Fig. 18a – “Helping YouPay Balance”) or a “third-party” delivery option (e.g., Fig. 18b – “Third-party delivery”, the method/system of POLAKALA invokes the third party service (i.e., different interactive module) to complete a task that is different (e.g., a delivery is different from store pick-up).);
providing a supplemental data request to the first interactive module for the supplemental data (POLAKALA Fig. 22; Par 146 – “At 2202, one or more implementations receive input to purchase one or more list items from a vendor. In various implementations, the list items are included in a list associated with a list manager that provides collaborative services, such as the acquisition of supplemental information, sharing list information across a list manager shared group, purchasing list items online, establishing communication sessions, and so forth. Accordingly, the list items/list manager list items can include supplemental information and/or can be manipulated via the various services provided by the list manager as further described herein. As one example, the list manager associated with the list items can display a user interface that includes a control button associated with initiating a purchase transaction.”; Par 130 – “The suggested addresses can be identified in any suitable manner, such as through user profile information associated with the third-party payment service, default information, context information from past order transactions, address books, and so forth. User interface 1818 also includes address control 1822 that enables manual entry of an address.”); 
receiving, from the first interactive module, the supplemental data in response to the first interactive module receiving the supplemental data request (POLAKALA Fig. 22; Par 146 – “At 2202, one or more implementations receive input to purchase one or more list items from a vendor. In various implementations, the list items are included in a list associated with a list manager that provides collaborative services, such as the acquisition of supplemental information, sharing list information across a list manager shared group, purchasing list items online, establishing communication sessions, and so forth. Accordingly, the list items/list manager list items can include supplemental information and/or can be manipulated via the various services provided by the list manager as further described herein. As one example, the list manager associated with the list items can display a user interface that includes a control button associated with initiating a purchase transaction.”); and 
causing, in response to receiving the supplemental data, the automated assistant to access the second interactive module (POLAKALA Par 147 – “At 2204, and in response to receiving the input, various implementations establish a connection to a third-party payment service using the list manager. For example, the list manager can access the payment services, and provide a user interface within the list manager to expose various payment confirmation parameters. Alternately or additionally, establishing the connection can include establishing alternate or additional connection, such as connections to vendor services and/or delivery services. To illustrate, the connection to the third-party payment serve can interface with the vendor services to synchronize which list items from the list are being purchased from the vendor. As another example, the connection to the third-party payment service can interface with delivery services to configure delivery of the list items. While described here in the context of the list manager using the connection third-party payment service as a conduit to vendor services and/or delivery services, alternate or additional implementations enable the list manager to establish separate connections to third-party payment services, vendor services, and/or delivery services, where the list manager manages the interactions between the user and the various services.”), wherein accessing the second interactive module includes providing at least the supplemental data to the second interactive module in order for the second interactive module to perform the second action using the supplemental data (POLAKALA Par 147 – “To illustrate, the connection to the third-party payment serve can interface with the vendor services to synchronize which list items from the list are being purchased from the vendor. As another example, the connection to the third-party payment service can interface with delivery services to configure delivery of the list items. While described here in the context of the list manager using the connection third-party payment service as a conduit to vendor services and/or delivery services, alternate or additional implementations enable the list manager to establish separate connections to third-party payment services, vendor services, and/or delivery services, where the list manager manages the interactions between the user and the various services.”; In other words, the third-party delivery/payment service receives the supplemental data (e.g., what items are being purchased and/or delivery address (par130)) to complete a task (e.g., payment and/or delivery).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ to include selectable suggestions, as taught by POLAKALA.
One of ordinary skill would have been motivated to include selectable suggestions, in order to allow a user to select alternative actions to be performed by a system that he/she desires.


REGARDING CLAIM 2, NITZ in view of POLAKALA discloses the method of claim 1, wherein the supplemental data from the first interactive module is received by the automated assistant as a natural language input, which is provided in a same language as the first request from the user to the automated assistant interface (NITZ Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”; Par 38 – “Depending on the particular embodiment or based on circumstances recognized by the communication reasoner 128, the VPA 112 may transmit the input intent, the parsed user input, and/or the “raw” natural language dialog input, or portions thereof, to another VPA (e.g., the VPA 170) for evaluation and/or further processing.”).

REGARDING CLAIM 3, NITZ in view of POLAKALA discloses the method of claim 2, wherein causing the automated assistant to access the second interactive module includes identifying the second interactive module from multiple different interactive modules (NITZ Par 43 – “The communication reasoner 128 may use any suitable criteria for selecting an appropriate VPA with which to pair the VPA 112 in order to handle all or a portion of a dialog with the user. For example, the communication reasoner 128 may consult the user's personal VPA network model 160 for information relating to or derived from the user's cross-VPA dialog history 164, user-specific preferences 166, and/or user permissions 168.”) based on one or more of: 
whether the received supplemental data is correlated with the second interactive module, whether the second interactive module is currently opened at the computing device, or whether the user has previously selected the second interactive module to perform the second action (NITZ Par 43 – “The communication reasoner 128 may use any suitable criteria for selecting an appropriate VPA with which to pair the VPA 112 in order to handle all or a portion of a dialog with the user. For example, the communication reasoner 128 may consult the user's personal VPA network model 160 for information relating to or derived from the user's cross-VPA dialog history 164, user-specific preferences 166, and/or user permissions 168.”; Par 81 – “To do this, the first VPA may use any suitable criteria including the content of the user's dialog, the user's preferences, dialog history, and/or user-specific permission information. In other embodiments, the network service 150 rather than the first VPA may identify an appropriate VPA with which the first VPA should communicate in a particular circumstance, based on the permission information that the network service 150 has available to it and/or other criteria.”).



REGARDING CLAIM 5, NITZ in view of POLAKALA discloses the method of claim 1, further comprising: 
determining that the first action is associated with the second request by determining that some natural language embodied in the first request is the same as other natural language embodied in the second request (NITZ Par 63 – “As discussed above, VPAs may communicate with one another to interpret and generate an output based on the user's input and may also share information with one another. For example, the VPAs may share information so that if one of the VPAs (e.g., the VPA 202) is asked the same or a similar question (or presented with similar NL dialog) as another VPA (e.g., the VPA 204) has previously handled, the VPA receiving the new request (e.g., the VPA 202) may handle the dialog without having to consult with the other VPA (e.g., the VPA 204).”; Par 64 – “In other embodiments, the VPA 202 or portions thereof may reside on a local computing device.”; Par 65 – “Accordingly, each of the VPAs 204, 206, 210 may communicate dialog requests to the user-personal VPA 202 (e.g., via the VPA network service 150) for further clarification or for other reasons. For example, the user may state, at the VPA 206, “I went to dinner last week at an excellent restaurant. I would like to go there again. Please book a reservation for four.” If the user's current dialog request is made on a different device than the user's previous dialog request, the currently used device may not have any information regarding the restaurant visited last week. Accordingly, the currently used device VPA 206 may send the dialog request to the VPA 202 or otherwise communicate with the VPA 202 (which does have that information) to interpret and respond to the current dialog request.”), 
wherein the supplemental data request is provided to the first interactive module in response to determining that the first action is associated with the second request (NITZ Fig. 7 – “722 Transmit VPA access request to VPA network service”; Fig. 8 –“810 Receive dialog request message from sending VPA”; Fig. 9 – “910 Receive request to access second VPA from first VPA”; Par 37 – “The communication reasoner 128 may determine that another VPA may be helpful or needed to further interpret, clarify, synthesize, or otherwise handle the input intent or, more generally, the user's NL dialog and/or other inputs. In some cases, the communication reasoner 128 may determine whether the reasoner 126 is able to generate an appropriate output intent in response to the NL dialog input and/or the input intent.”).

REGARDING CLAIM 6, NITZ in view of POLAKALA discloses the method of claim 1, wherein the supplemental data includes at least some supplemental information explicitly omitted from any natural language content embodied by the first request and the second request (NITZA Par 58 – “If the interpretation, reasoning, output, or answer provided by the receiving VPA (e.g., the VPA 170) is insufficient in some way (e.g., in the view of the VPA 112 or the VPA monitor 154), the VPA monitor 154 may provide the VPA 112 with pairing information for another VPA.”; Par 65 – “For example, the user may state, at the VPA 206, “I went to dinner last week at an excellent restaurant. I would like to go there again. Please book a reservation for four.” If the user's current dialog request is made on a different device than the user's previous dialog request, the currently used device may not have any information regarding the restaurant visited last week. Accordingly, the currently used device VPA 206 may send the dialog request to the VPA 202 or otherwise communicate with the VPA 202 (which does have that information) to interpret and respond to the current dialog request.”).


REGARDING CLAIM 8, NITZ discloses a method implemented by one or more processors, the method comprising: 
determining that a first request for a first action to be performed by a first interactive module (NITZA Par 42 – “electronic store’s VPA”; Par 65 – “VPA 202”) was received by a computing device from a user (NITZ Fig. 1 – “Computing System 100”; Fig. 2 – “VPA 204 (e.g., computer) … VPA 206 (e.g., mobile device) …”; Fig. 7 –“710 Receive user dialog request at first VPA”; Par 22 – “As an example, the user might say something like “I need ten” or “get me that one,” which really means that the user's goal is to withdraw ten dollars from the bank, or to buy a certain product, where the product may have been identified by the system through other multi-modal inputs (such as a tap selecting an on-screen graphic). Determining the intended goal or objective of a user's natural language dialog can involve the application of artificial-intelligence based methods and systems by the VPAs 112, 170.”; Par 64 – “For example, the user device VPA 204 may be embodied as a computer-based VPA, the user device VPA 206 as a mobile device-based VPA, and the user device VPA 210 as a wearable device-based VPA.”), wherein the first interactive module is accessible to an automated assistant (NITZ Fig. 7 – “Another VPA to handle request? 716”; Par 23 – “It should be appreciated that each VPA 112, 170 may operate based on one or more particular domains that are predefined in their respective VPA models 136, 188. As such, the VPA 112, 170's interpretation of the user's dialog may vary depending on the scope of its VPA model 136, 188. For example, an e-commerce VPA may attempt to interpret user intents consistent with a number of predefined user intents such as “search product,” “get product details,” and “confirm purchase,” whereas a health-information VPA may interpret user intents such as “search symptoms,” “get adverse events,” and “contact physician,” and a financial services VPA may interpret user intents such as “transfer funds,” “check balance,” and the like. For ease of discussion, the VPAs 112, 170 and their illustrated components are described below with reference to the VPA 112.”), which is configured to be responsive to natural language input from the user (NITZ Par 24 – “The illustrative VPA 112 can receive (e.g., via the multi-modal user interface 120) and utilize a number of different forms of input, including human natural language dialog inputs (e.g., spoken or textual words and phrases),…”); 
causing, in response to determining that the first request was received by the computing device, the first interactive module to initialize performance of the first action using information included in the first request that is accessible to the first interactive module (NITZ Par 79 – “If the VPA is unable to adequately or completely generate an output intent, the communication reasoner 128 may determine that the NL dialog, intent information, and/or other information should be sent to another VPA (e.g., having a different domain or scope) for clarification. It should be appreciated that the first VPA may determine that another VPA should handle the request at any point in the interpretation or analysis of the user's dialog.”; Par 80 – “At block 716, the first VPA determines whether another VPA should handle the request. If the first VPA will continue to handle the dialog request, at block 718, the dialog request is handled at the first VPA as normally would occur in the execution of a VPA.”; Par 85 – “At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA).”; Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions. In this case, the sporting goods store VPA may simply review or confirm such information with the user and ask for confirmation, before proceeding with the transaction. Of course, the same principles may be applied to other types of VPAs, alternatively or in addition to e-commerce VPAs.”) and to thereby generate supplemental data (NITZ Par 42 – “As another example, different e-commerce web sites may have their own VPAs. Allowing the different e-commerce VPAs to communicate may facilitate e-commerce transactions in that shipping information, billing information, payment information, and other “general” information may be shared by one VPA with another VPA, so that the user need not re-supply this information each time a new VPA is invoked. For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”; Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”);
[causing, subsequent to initializing the performance of the first action but prior to the completing of the first action, the first interactive module to render simultaneously and via an interface of the first interactive module and for selection by the user, a first selectable element to continue the performance of the first action and a second selectable element to perform a second action by a second interactive module that is different from the first interactive module]; 
determining, subsequent to causing the first interactive module to [render the first and second selectable elements], that the computing device received a second request for a second action to be performed (NITZ Par 85 – “If so, the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request.”; Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions. In this case, the sporting goods store VPA may simply review or confirm such information with the user and ask for confirmation, before proceeding with the transaction. Of course, the same principles may be applied to other types of VPAs, alternatively or in addition to e-commerce VPAs.”), [the second request comprising a selection of the second selectable element]; 
providing, in response to determining that the computing device received the second request, a supplemental data request to the first interactive module (NITZ Fig. 7 – “722 Transmit VPA access request to VPA network service”; Fig. 8 –“810 Receive dialog request message from sending VPA”; Fig. 9 – “910 Receive request to access second VPA from first VPA”; Par 37 – “The communication reasoner 128 may determine that another VPA may be helpful or needed to further interpret, clarify, synthesize, or otherwise handle the input intent or, more generally, the user's NL dialog and/or other inputs. In some cases, the communication reasoner 128 may determine whether the reasoner 126 is able to generate an appropriate output intent in response to the NL dialog input and/or the input intent.”), the supplemental data request configured to solicit the first interactive module for supplemental data in furtherance of completing the second action (NITZ Fig. 7 – “730 Receive dialog status from second VPA”; Fig. 8 – “818 Receiving VPA transmits dialog response message and/or other output to user and/or sending VPA”; Par 42 – “As another example, different e-commerce web sites may have their own VPAs. Allowing the different e-commerce VPAs to communicate may facilitate e-commerce transactions in that shipping information, billing information, payment information, and other “general” information may be shared by one VPA with another VPA, so that the user need not re-supply this information each time a new VPA is invoked. For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”; Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”); 
receiving, from the first interactive module in response to providing the supplemental data request to the first interactive module, the supplemental data (NITZ Fig. 7 – “730 Receive dialog status from second VPA”; Fig. 8 – “818 Receiving VPA transmits dialog response message and/or other output to user and/or sending VPA”); 
providing, in response to receiving the supplemental data from the first interactive module, other information to the second interactive module (NITZ Fig. 1 – “VPA Engine 124 .. VPA Engine 174”; Par 42 – “a sporting goods store’s VPA”; Par 65 – “VPA 206”; Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”), wherein the other information includes content that is at least partially based on the supplemental data and is provided to the second interactive module in furtherance of completion of the second action (NITZ Fig.7 – “732 User’s dialog request fulfilled?”; Par 85 – “At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA). If so, the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request. If the first VPA determines that the user's dialog request is not yet fulfilled, however, the method 700 returns to block 712 at which the first VPA determines another VPA to handle the request. That is, if the second VPA is unable to conduct or clarify the dialog or is only able to partially clarify or complete the dialog, the first VPA may determine whether it can now generate a suitable output. If not, the first VPA may request the VPA network service 150 to send pairing information for another suitable VPA.”); and 
causing user interface output to be rendered at the computing device, wherein the user interface output is based on output provided by the second interactive module, and wherein the second interactive module generates the output based at least in part on the supplemental data provided to the second interactive model (NITZ Par 38 – “Thereafter, the other VPA (e.g., the VPA 170) may interpret and/or reason over a portion of the transmitted information to determine an output intent, if possible, and transmit the output intent back to the VPA 112 and/or render an output directly to the user. In some embodiments, the VPA 112 may update the VPA model 136 or otherwise store the output intent based on the analysis performed by the VPA 170.”;Par 63 – “As discussed above, VPAs may communicate with one another to interpret and generate an output based on the user's input and may also share information with one another.”; Par 42 – “… the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions. In this case, the sporting goods store VPA may simply review or confirm such information with the user and ask for confirmation, before proceeding with the transaction.”).
NITZ does not explicitly teach the [square-bracketed] limitations. In other words, NITZ does not explicitly teach a second request is received from the user through a selectable suggestion.

POLAKALA discloses the [square-bracketed] limitations. POLAKALA discloses a method/system for interacting with various services through a user device comprising:
[causing, subsequent to initializing the performance of the first action but prior to the completing of the first action, the first interactive module to render simultaneously and via an interface of the first interactive module and for selection by the user (POLAKALA Fig. 18a –“Payment Options MyCreadiCard; Swaper Sam’s Card; Helping YouPay Balance”; Fig. 18b – “Delivery Options: Swapper Sam’s delivery; Third-party delivery; In-store pickup”; In other words, subsequent to initializing the first action (e.g., purchasing items in an item list from a vender) but prior to the completing the first action, the first interactive module (Figs. 18a and 18b) to render selectable elements for a user to select; Par 126 – “Moving to the lower portion of FIG. 18 a, and in response to the actuation of order control 1804, various implementations collaborate with a third-party payment service to provide payment options for the pending order. Here, user interface 1808 renders a user interface associated with a third-party payment service entitled “HelpingYouPay”.”; Par 127 – “In FIG. 18 a, user interface 1808 provides access to a third-party payment service, where the third-party payment service supports multiple payment options. Accordingly, user interface 1808 generally includes payment options 1810, where each payment option has a respective selectable control that can be used to select a particular payment option as further described herein.”; Par 131 – “Alternately or additionally, the delivery options can include a third-party delivery service option.”), a first selectable element to continue the performance of the first action (POLAKALA Fig. 18a –“Payment Options MyCreaditCard; Swaper Sam’s Card; Helping YouPay Balance”; Fig. 18b – “Delivery Options: Swapper Sam’s delivery; Third-party delivery; In-store pickup”) and a second selectable element (POLAKALA Fig. 18a –“Payment Options MyCreaditCard; Swaper Sam’s Card; Helping YouPay Balance”; Fig. 18b – “Delivery Options: Swapper Sam’s delivery; Third-party delivery; In-store pickup”) to perform a second action by a second interactive module that is different from the first interactive module] (POLAKALA Figs. 18a and 18b; Par 131 – “User interface 1818 also includes three delivery options 1824, each of which has a respective selectable control as further described herein. The options included in the delivery options can be determined in any suitable manner, such as through context information that indicates user-preferences on past delivery options, querying a vendor for supported delivery options, and so forth. Alternately or additionally, the delivery options can include a third-party delivery service option. … While not illustrated here, the list manager can facilitate the various message transactions and/or invocations with online access to the third-party delivery service to render a user interface that can be used configure various delivery parameters, such as selecting the third-party delivery service as a courier, providing delivery information, providing payment for delivery services, etc.”; In other words, when the user selects a “third-party” payment option (e.g., Fig. 18a – “Helping YouPay Balance”) or a “third-party” delivery option (e.g., Fig. 18b – “Third-party delivery”, the method/system of POLAKALA invokes the third party service (i.e., different interactive module) to complete a task that is different (e.g., a delivery is different from store pick-up)”); 
determining, subsequent to causing the first interactive module to [render the first and second selectable elements] (POLAKALA Figs 18a and 18b), that the computing device received a second request for a second action to be performed, [the second request comprising a selection of the second selectable element] (POLAKALA Figs. 18a and 18b; Par 126 – “Moving to the lower portion of FIG. 18 a, and in response to the actuation of order control 1804, various implementations collaborate with a third-party payment service to provide payment options for the pending order. Here, user interface 1808 renders a user interface associated with a third-party payment service entitled “HelpingYouPay”; Par 131 – “Alternately or additionally, the delivery options can include a third-party delivery service option.” In other words, when the user selects a “third-party” payment/delivery option, the method/system invokes the third-party service to perform an action.); 
providing, in response to determining that the computing device received the second request, a supplemental data request to the first interactive module (POLAKALA Par 147 – “At 2204, and in response to receiving the input, various implementations establish a connection to a third-party payment service using the list manager. For example, the list manager can access the payment services, and provide a user interface within the list manager to expose various payment confirmation parameters. Alternately or additionally, establishing the connection can include establishing alternate or additional connection, such as connections to vendor services and/or delivery services. To illustrate, the connection to the third-party payment serve can interface with the vendor services to synchronize which list items from the list are being purchased from the vendor. As another example, the connection to the third-party payment service can interface with delivery services to configure delivery of the list items. While described here in the context of the list manager using the connection third-party payment service as a conduit to vendor services and/or delivery services, alternate or additional implementations enable the list manager to establish separate connections to third-party payment services, vendor services, and/or delivery services, where the list manager manages the interactions between the user and the various services.”; Par 130 – “The suggested addresses can be identified in any suitable manner, such as through user profile information associated with the third-party payment service, default information, context information from past order transactions, address books, and so forth. User interface 1818 also includes address control 1822 that enables manual entry of an address.”), the supplemental data request configured to solicit the first interactive module for supplemental data (POLAKALA Fig. 22; Par 146 – “At 2202, one or more implementations receive input to purchase one or more list items from a vendor. In various implementations, the list items are included in a list associated with a list manager that provides collaborative services, such as the acquisition of supplemental information, sharing list information across a list manager shared group, purchasing list items online, establishing communication sessions, and so forth. Accordingly, the list items/list manager list items can include supplemental information and/or can be manipulated via the various services provided by the list manager as further described herein. As one example, the list manager associated with the list items can display a user interface that includes a control button associated with initiating a purchase transaction.”) in furtherance of completing the second action (POLAKALA Par 147 – “To illustrate, the connection to the third-party payment serve can interface with the vendor services to synchronize which list items from the list are being purchased from the vendor. As another example, the connection to the third-party payment service can interface with delivery services to configure delivery of the list items. While described here in the context of the list manager using the connection third-party payment service as a conduit to vendor services and/or delivery services, alternate or additional implementations enable the list manager to establish separate connections to third-party payment services, vendor services, and/or delivery services, where the list manager manages the interactions between the user and the various services.”; In other words, the third-party delivery/payment service receives the supplemental data (e.g., what items are being purchased and/or delivery address (par130)) to complete a task (e.g., payment and/or delivery).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ to include selectable suggestions, as taught by POLAKALA.
One of ordinary skill would have been motivated to include selectable suggestions, in order to allow a user to select alternative actions to be performed by a system that he/she desires.


REGARDING CLAIM 14, NITZ discloses a method implemented by one or more processors, the method comprising: 
receiving, by an automated assistant and from a user, a first request for a first action to be performed (NITZ Fig. 7 –“710 Receive user dialog request at first VPA”; Par 22 – “As an example, the user might say something like “I need ten” or “get me that one,” which really means that the user's goal is to withdraw ten dollars from the bank, or to buy a certain product, where the product may have been identified by the system through other multi-modal inputs (such as a tap selecting an on-screen graphic). Determining the intended goal or objective of a user's natural language dialog can involve the application of artificial-intelligence based methods and systems by the VPAs 112, 170.”), wherein the automated assistant selects (NITZ Par 47 –“As used herein, the term “domain” may refer to a category of information and/or activities in relation to which the VPA 112 may engage in a conversational natural language dialog with a computing device user. In some cases, “domain” may refer to the scope of a particular VPA application to which the VPA 112 is directed, or to a portion thereof. For example, a VPA application may be directed specifically to e-commerce shopping for “oil filters” (a single domain or concept) while another VPA application may be more broadly directed to “automotive supplies” (a broader category of items that may include oil filters, spark plugs, and other supplies.”; Par 79 – “At block 712, the first VPA determines the appropriate VPA to handle the request. In doing so, the first VPA may analyze the dialog request at block 714. As discussed above, in some embodiments, the VPA analyzes, synthesizes, and otherwise attempts to generate a suitable output intent based on the input intent of the user's NL dialog.”; Par 89 – “The VPA network service 150 may utilize that information and other relevant information to identify an appropriate VPA with which the first VPA should communicate via VPA-to-VPA communication.”), based on the first request, a first interactive module (NITZ Fig. 1 – “VPA Engine 122; VPA Engine 174”; Par 42 – “electronic store’s VPA”; Par 65 – “VPA 202”) that is accessible to the automated assistant at a computing device (NITZ Fig. 1 – “Computing System 100”; Fig. 2 – “VPA 204 (e.g., computer) … VPA 206 (e.g., mobile device) …”; Fig. 7 – “Another VPA to handle request? 716”; Par 23 – “It should be appreciated that each VPA 112, 170 may operate based on one or more particular domains that are predefined in their respective VPA models 136, 188. As such, the VPA 112, 170's interpretation of the user's dialog may vary depending on the scope of its VPA model 136, 188. For example, an e-commerce VPA may attempt to interpret user intents consistent with a number of predefined user intents such as “search product,” “get product details,” and “confirm purchase,” whereas a health-information VPA may interpret user intents such as “search symptoms,” “get adverse events,” and “contact physician,” and a financial services VPA may interpret user intents such as “transfer funds,” “check balance,” and the like. For ease of discussion, the VPAs 112, 170 and their illustrated components are described below with reference to the VPA 112.”; Par 64 – “For example, the user device VPA 204 may be embodied as a computer-based VPA, the user device VPA 206 as a mobile device-based VPA, and the user device VPA 210 as a wearable device-based VPA.”), and the first interactive module is configured to be responsive to natural language input from the user and the automated assistant (NITZ Par 24 – “The illustrative VPA 112 can receive (e.g., via the multi-modal user interface 120) and utilize a number of different forms of input, including human natural language dialog inputs (e.g., spoken or textual words and phrases),…”; Par 38 – “If the reasoner 126 is not able to interpret all or a portion of the user's NL dialog input, or for other reasons, the communication reasoner 128 may determine another VPA to assist with the natural language dialog session. The VPA engine 122 may communicate with another VPA (e.g., the VPA 170) via the VPA-to-VPA communication interface 134 (hereinafter “the communication interface 134”) so as to have the other VPA (e.g., the VPA 170) evaluate the NL dialog input originally received by the VPA 112 and/or the input intent generated by the reasoner 126. Depending on the particular embodiment or based on circumstances recognized by the communication reasoner 128, the VPA 112 may transmit the input intent, the parsed user input, and/or the “raw” natural language dialog input, or portions thereof, to another VPA (e.g., the VPA 170) for evaluation and/or further processing.”); 
providing, in response to receiving the first request and in furtherance of completing the first action, the first interactive module with information embodied by the first request from the user (NITZ Par 79 – “If the VPA is unable to adequately or completely generate an output intent, the communication reasoner 128 may determine that the NL dialog, intent information, and/or other information should be sent to another VPA (e.g., having a different domain or scope) for clarification. It should be appreciated that the first VPA may determine that another VPA should handle the request at any point in the interpretation or analysis of the user's dialog.”; Par 80 – “At block 716, the first VPA determines whether another VPA should handle the request. If the first VPA will continue to handle the dialog request, at block 718, the dialog request is handled at the first VPA as normally would occur in the execution of a VPA.”; Par 85 – “At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA).”); 
receiving, by the automated assistant [via an interface of the first interactive module] and from the user, a second request for a second action (NITZ Par 85 – “If so, the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request.”), wherein the second action is performed by one or more interactive modules different from the first interactive module (NITZ Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions. In this case, the sporting goods store VPA may simply review or confirm such information with the user and ask for confirmation, before proceeding with the transaction. Of course, the same principles may be applied to other types of VPAs, alternatively or in addition to e-commerce VPAs.”); 
causing, based on receiving the second request, the automated assistant to participate in an interaction between the automated assistant and the first interactive module (NITZ Fig. 7 – “722 Transmit VPA access request to VPA network service”; Fig. 8 –“810 Receive dialog request message from sending VPA”; Fig. 9 – “910 Receive request to access second VPA from first VPA”; Par 37 – “The communication reasoner 128 may determine that another VPA may be helpful or needed to further interpret, clarify, synthesize, or otherwise handle the input intent or, more generally, the user's NL dialog and/or other inputs. In some cases, the communication reasoner 128 may determine whether the reasoner 126 is able to generate an appropriate output intent in response to the NL dialog input and/or the input intent.”) to solicit the first interactive module for supplemental data in furtherance of completing the second action (NITZ Fig. 7 – “730 Receive dialog status from second VPA”; Fig. 8 – “818 Receiving VPA transmits dialog response message and/or other output to user and/or sending VPA”; Par 42 – “As another example, different e-commerce web sites may have their own VPAs. Allowing the different e-commerce VPAs to communicate may facilitate e-commerce transactions in that shipping information, billing information, payment information, and other “general” information may be shared by one VPA with another VPA, so that the user need not re-supply this information each time a new VPA is invoked. For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”; Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”); 
when the supplemental data is provided by the first interactive module during the interaction between the automated assistant and the first interactive module (NITZ Fig. 7 –“722 Transmit VPA access request to VPA network service-> …>723 receive dialog status from second VPA”; Fig. 8 – “810 Receive dialog request message from sending VPA -> … ->818 Receiving VPA transmits dialog response message and/or other output to user and/or sending VPA”): 
receiving the supplemental data from the first interactive module (NITZ Fig. 7 – “730 Receive dialog status from second VPA”; Fig. 8 – “818 Receiving VPA transmits dialog response message and/or other output to user and/or sending VPA”; Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”); 
when the first interactive module is presently unable to provide the supplemental data at least in furtherance of completing the second action (NITZ Fig. 7 – “724 Permission(s) validated? -> No”; Par 82 – “At block 724, the VPA network service 150 validates any permissions or privileges of the user and/or the first VPA vis a vis the selected VPA. For example, the user model 160 and the VPA directory service 156 may indicate the VPAs that the user, the first VPA, and the selected VPA are permitted to access. If the permissions are not validated (i.e., the first VPA and/or user are not permitted to access any relevant VPAs), the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request. In some embodiments, if the permissions are not validated, the first VPA may issue a clarification question to the user requesting user feedback or clarification of the previous dialog.”): 
providing an information request to the user soliciting information in furtherance of completing the second action (NITZ Fig. 7 – “724 Permission(s) validated? -> No”; Par 82 – “In some embodiments, if the permissions are not validated, the first VPA may issue a clarification question to the user requesting user feedback or clarification of the previous dialog.”), and 
receiving information from the user in response to the user receiving the information request (NITZ Fig. 7 – “724 Permission(s) validated? -> No -> 710 Receive user dialog request at first VPA”; Par 82 – “If the permissions are not validated (i.e., the first VPA and/or user are not permitted to access any relevant VPAs), the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request. In some embodiments, if the permissions are not validated, the first VPA may issue a clarification question to the user requesting user feedback or clarification of the previous dialog.”; Par 42 – “… without having to ask the user any follow-up questions.”); 
providing, in response to receiving the supplemental data from the first interactive module or the information from the user, an input to the one or more interactive modules (NITZ Fig. 1 – “VPA Engine 124 .. VPA Engine 174”; Par 42 – “a sporting goods store’s VPA”; Par 65 – “VPA 206”; Par 38 – “If the reasoner 126 is not able to interpret all or a portion of the user's NL dialog input, or for other reasons, the communication reasoner 128 may determine another VPA to assist with the natural language dialog session. The VPA engine 122 may communicate with another VPA (e.g., the VPA 170) via the VPA-to-VPA communication interface 134 (hereinafter “the communication interface 134”) so as to have the other VPA (e.g., the VPA 170) evaluate the NL dialog input originally received by the VPA 112 and/or the input intent generated by the reasoner 126.”), wherein the input is at least partially based on the supplemental data or the information, and is provided in furtherance of completing the second action (NITZ Fig. 7 – “728 Send dialog request message to second VPA”; Par 83 – “At block 728, the first VPA formulates the VPA to VPA communication and sends the dialog request message to the second VPA.”).
NITZ does not explicitly teach the [square-bracketed] limitations. 

POLAKALA discloses the [square-bracketed] limitations. POLAKALA discloses a method/system for interacting with various services through a user device comprising:
receiving, by the automated assistant [via an interface of the first interactive module] and from the user (POLAKALA Figs. 18a and 18b; Par 126 – “Moving to the lower portion of FIG. 18 a, and in response to the actuation of order control 1804, various implementations collaborate with a third-party payment service to provide payment options for the pending order. Here, user interface 1808 renders a user interface associated with a third-party payment service entitled “HelpingYouPay”.”; Par 127 – “In FIG. 18 a, user interface 1808 provides access to a third-party payment service, where the third-party payment service supports multiple payment options. Accordingly, user interface 1808 generally includes payment options 1810, where each payment option has a respective selectable control that can be used to select a particular payment option as further described herein.”; Par 131 – “Alternately or additionally, the delivery options can include a third-party delivery service option. For example, selection of a third-party delivery service can act as an agreement between the user and the delivery service for courier services, where the third-party delivery service obtains the purchased items from the vendor and delivers the purchased items to the selected destination address for an agreed upon fee. While not illustrated here, the list manager can facilitate the various message transactions and/or invocations with online access to the third-party delivery service to render a user interface that can be used configure various delivery parameters, such as selecting the third-party delivery service as a courier, providing delivery information, providing payment for delivery services, etc.”), a second request for a second action (POLAKALA Fig. 18a –“Payment Options MyCreadiCard; Swaper Sam’s Card; Helping YouPay Balance”; Fig. 18b – “Delivery Options: Swapper Sam’s delivery; Third-party delivery; In-store pickup”), wherein the second action is performed by one or more interactive modules different from the first interactive module (POLAKALA Figs. 18a and 18b; Par 131 – “User interface 1818 also includes three delivery options 1824, each of which has a respective selectable control as further described herein. The options included in the delivery options can be determined in any suitable manner, such as through context information that indicates user-preferences on past delivery options, querying a vendor for supported delivery options, and so forth. Alternately or additionally, the delivery options can include a third-party delivery service option. … While not illustrated here, the list manager can facilitate the various message transactions and/or invocations with online access to the third-party delivery service to render a user interface that can be used configure various delivery parameters, such as selecting the third-party delivery service as a courier, providing delivery information, providing payment for delivery services, etc.”; In other words, when the user selects a “third-party” payment option (e.g., Fig. 18a – “Helping YouPay Balance”) or a “third-party” delivery option (e.g., Fig. 18b – “Third-party delivery”, the method/system of POLAKALA invokes the third party service (i.e., different interactive module) to complete a task that is different (e.g., a delivery is different from store pick-up).); 
causing, based on receiving the second request, the automated assistant to participate in an interaction between the automated assistant and the first interactive module to solicit the first interactive module for supplemental data (POLAKALA Par 147 – “At 2204, and in response to receiving the input, various implementations establish a connection to a third-party payment service using the list manager. For example, the list manager can access the payment services, and provide a user interface within the list manager to expose various payment confirmation parameters. Alternately or additionally, establishing the connection can include establishing alternate or additional connection, such as connections to vendor services and/or delivery services. To illustrate, the connection to the third-party payment serve can interface with the vendor services to synchronize which list items from the list are being purchased from the vendor. As another example, the connection to the third-party payment service can interface with delivery services to configure delivery of the list items. While described here in the context of the list manager using the connection third-party payment service as a conduit to vendor services and/or delivery services, alternate or additional implementations enable the list manager to establish separate connections to third-party payment services, vendor services, and/or delivery services, where the list manager manages the interactions between the user and the various services.”) in furtherance of completing the second action (POLAKALA Par 147 – “To illustrate, the connection to the third-party payment serve can interface with the vendor services to synchronize which list items from the list are being purchased from the vendor. As another example, the connection to the third-party payment service can interface with delivery services to configure delivery of the list items. While described here in the context of the list manager using the connection third-party payment service as a conduit to vendor services and/or delivery services, alternate or additional implementations enable the list manager to establish separate connections to third-party payment services, vendor services, and/or delivery services, where the list manager manages the interactions between the user and the various services.”; In other words, the third-party delivery/payment service receives the supplemental data (e.g., what items are being purchased and/or delivery address (par130)) to complete a task (e.g., payment and/or delivery).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ to include selectable suggestions within a first interface, as taught by POLAKALA.
One of ordinary skill would have been motivated to include selectable suggestions within a first interface, in order to allow a user to select alternative actions to be performed by a system that he/she desires.


REGARDING CLAIM 15, NITZ in view of POLAKALA discloses the method of claim 14, wherein the interaction between the automated assistant and the first interactive module is a natural language dialog session comprising at least one natural language output provided by each of the automated assistant and the first interactive module (NITZ Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”; Par 38 – “Depending on the particular embodiment or based on circumstances recognized by the communication reasoner 128, the VPA 112 may transmit the input intent, the parsed user input, and/or the “raw” natural language dialog input, or portions thereof, to another VPA (e.g., the VPA 170) for evaluation and/or further processing.”).

REGARDING CLAIM 16, NITZ in view of POLAKALA discloses the method of claim 14, wherein the supplemental data or the information includes at least some supplemental information explicitly omitted from any natural language content embodied by the first request and the second request (NITZA Par 58 – “If the interpretation, reasoning, output, or answer provided by the receiving VPA (e.g., the VPA 170) is insufficient in some way (e.g., in the view of the VPA 112 or the VPA monitor 154), the VPA monitor 154 may provide the VPA 112 with pairing information for another VPA.”; Par 65 – “For example, the user may state, at the VPA 206, “I went to dinner last week at an excellent restaurant. I would like to go there again. Please book a reservation for four.” If the user's current dialog request is made on a different device than the user's previous dialog request, the currently used device may not have any information regarding the restaurant visited last week. Accordingly, the currently used device VPA 206 may send the dialog request to the VPA 202 or otherwise communicate with the VPA 202 (which does have that information) to interpret and respond to the current dialog request.”).


REGARDING CLAIM 19, NITZ in view of POLAKALA discloses the method of claim 14, further comprising: 
causing, in response to receiving the second request, a graphical user interface of the computing device to provide one or more selectable suggestion elements identifying the one or more interactive modules, respectively, as capable of furthering completion of the second action (POLAKALA Fig. 18a –“Payment Options MyCreadiCard; Swaper Sam’s Card; Helping YouPay Balance”; Fig. 18b – “Delivery Options: Swapper Sam’s delivery; Third-party delivery; In-store pickup”; In other words, subsequent to initializing the first action (e.g., purchasing items in an item list from a vender) but prior to the completing the first action, the first interactive module (Figs. 18a and 18b) to render selectable elements for a user to select; Par 126 – “Moving to the lower portion of FIG. 18 a, and in response to the actuation of order control 1804, various implementations collaborate with a third-party payment service to provide payment options for the pending order. Here, user interface 1808 renders a user interface associated with a third-party payment service entitled “HelpingYouPay”.”; Par 127 – “In FIG. 18 a, user interface 1808 provides access to a third-party payment service, where the third-party payment service supports multiple payment options. Accordingly, user interface 1808 generally includes payment options 1810, where each payment option has a respective selectable control that can be used to select a particular payment option as further described herein.”; Par 131 – “Alternately or additionally, the delivery options can include a third-party delivery service option.”),
 wherein the input is provided to a second interactive module further in response to the user selecting a selectable suggestion element of the one or more selectable suggestion elements  (POLAKALA Par 147 – “To illustrate, the connection to the third-party payment serve can interface with the vendor services to synchronize which list items from the list are being purchased from the vendor. As another example, the connection to the third-party payment service can interface with delivery services to configure delivery of the list items. While described here in the context of the list manager using the connection third-party payment service as a conduit to vendor services and/or delivery services, alternate or additional implementations enable the list manager to establish separate connections to third-party payment services, vendor services, and/or delivery services, where the list manager manages the interactions between the user and the various services.”; In other words, the third-party delivery/payment service receives the supplemental data (e.g., what items are being purchased and/or delivery address (par130)) to complete a task (e.g., payment and/or delivery).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ to include selectable suggestions, as taught by POLAKALA.
One of ordinary skill would have been motivated to include selectable suggestions, in order to allow a user to select alternative actions to be performed by a system that he/she desires.

REGARDING CLAIM 20, NITZ in view of POLAKALA discloses the method of claim 19, wherein providing the first interactive module with information embodied by the first request from the user includes causing a separate graphical user interface to present a separate selectable suggestion element and an indication to the user (POLAKALA Fig. 18a –“Payment Options MyCreadiCard; Swaper Sam’s Card; Helping YouPay Balance”; Fig. 18b – “Delivery Options: Swapper Sam’s delivery; Third-party delivery; In-store pickup”; In other words, subsequent to initializing the first action (e.g., purchasing items in an item list from a vender) but prior to the completing the first action, the first interactive module (Figs. 18a and 18b) to render selectable elements for a user to select; Par 126 – “Moving to the lower portion of FIG. 18 a, and in response to the actuation of order control 1804, various implementations collaborate with a third-party payment service to provide payment options for the pending order. Here, user interface 1808 renders a user interface associated with a third-party payment service entitled “HelpingYouPay”.”; Par 127 – “In FIG. 18 a, user interface 1808 provides access to a third-party payment service, where the third-party payment service supports multiple payment options. Accordingly, user interface 1808 generally includes payment options 1810, where each payment option has a respective selectable control that can be used to select a particular payment option as further described herein.”; Par 131 – “Alternately or additionally, the delivery options can include a third-party delivery service option.”), wherein the separate selectable suggestion element corresponds to the first interactive module, and the indication corresponds to the automated assistant (POLAKALA Fig. 18a –“Payment Options MyCreaditCard; Swaper Sam’s Card; Helping YouPay Balance”; Fig. 18b – “Delivery Options: Swapper Sam’s delivery; Third-party delivery; In-store pickup”; In other words, non-third-party options, which do not invoke third-party payment/delivery services, correspond to the first module.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ to include selectable suggestions, as taught by POLAKALA.
One of ordinary skill would have been motivated to include selectable suggestions, in order to allow a user to select alternative actions to be performed by a system that he/she desires.


Claims 4, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NITZ (US 2014/0310002 A1) in view of POLAKALA (US 2019/0347710 A1), and in further view of LEE (US 20180075847 A1).

REGARDING CLAIM 4, NITZ in view of POLAKALA discloses the method of claim 1, further comprising: 
determining that the first action is associated with the second request (NITZ Par 63 – “As discussed above, VPAs may communicate with one another to interpret and generate an output based on the user's input and may also share information with one another. For example, the VPAs may share information so that if one of the VPAs (e.g., the VPA 202) is asked the same or a similar question (or presented with similar NL dialog) as another VPA (e.g., the VPA 204) has previously handled, the VPA receiving the new request (e.g., the VPA 202) may handle the dialog without having to consult with the other VPA (e.g., the VPA 204).”; Par 64 – “In other embodiments, the VPA 202 or portions thereof may reside on a local computing device.”; Par 65 – “Accordingly, each of the VPAs 204, 206, 210 may communicate dialog requests to the user-personal VPA 202 (e.g., via the VPA network service 150) for further clarification or for other reasons. For example, the user may state, at the VPA 206, “I went to dinner last week at an excellent restaurant. I would like to go there again. Please book a reservation for four.” If the user's current dialog request is made on a different device than the user's previous dialog request, the currently used device may not have any information regarding the restaurant visited last week. Accordingly, the currently used device VPA 206 may send the dialog request to the VPA 202 or otherwise communicate with the VPA 202 (which does have that information) to interpret and respond to the current dialog request.”) based on one or more of: 
whether the first interactive module is currently opened at the computing device or whether the user has accessed the first interactive module [within a threshold period of time from the user providing the second request] (NITZ Par 58 – “In some cases, the VPA monitor 154 may also monitor the level of activity of the VPAs in the network 110, so that VPAs that are inactive for a period of time may be removed from the VPA directory service 156, or to generate statistics regarding the level of activity of the different VPAs in the network 110.”), 
wherein the supplemental data request is provided to the first interactive module in response to determining that the first action is associated with the second request (NITZ Fig. 7 – “722 Transmit VPA access request to VPA network service”; Fig. 8 –“810 Receive dialog request message from sending VPA”; Fig. 9 – “910 Receive request to access second VPA from first VPA”; Par 37 – “The communication reasoner 128 may determine that another VPA may be helpful or needed to further interpret, clarify, synthesize, or otherwise handle the input intent or, more generally, the user's NL dialog and/or other inputs. In some cases, the communication reasoner 128 may determine whether the reasoner 126 is able to generate an appropriate output intent in response to the NL dialog input and/or the input intent.”).

NITZ in view of POLAKALA is silent to the [square-bracketed] limitations. In other words, NITZ does not explicitly teach a user is currently using a VPA when the user interaction continues within a time period. 
LEE discloses a method/system for facilitating a guided dialogue between a user and a conversational agent comprising: determining that the first action is associated with the second action based on whether the user has accessed the first interactive module [within a threshold period of time from the user providing the second request]  (LEE Par 97 – “Based on the selected context fetching model, the relevant context determiner 1120 may determine the relevant context information to be retrieved from the dialog context database 725, in accordance with a context window determined by the context window determiner 1130. The context window determiner 1130 in this example may determine the context window based on the task frame sets with confidence scores obtained from the task frame parser 720. The context window may indicate a time window within which relevant contexts should be considered for fetching.”; Par 62 – “For example, based on the previous transit tasks “from edgewater to new york” at timestamp 0 and “from leonia to new york” at timestamp 1, the web-based conversational agent 140 may estimate with a low probability 0.4 that the user's intent at timestamp 2 is a travel task “to Thailand”. This probability may be even lower when timestamp 1 and timestamp 2 are very close in time, because it is unlikely for the user to change mind about a transit task so fast.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ in view of POLAKALA to include a time window, as taught by LEE.
One of ordinary skill would have been motivated to include a time window, in order to effectively determine whether or not a user is currently involved in a task.

REGARDING CLAIM 9, NITZ in view of POLAKALA discloses the method of claim 8, further comprising: 
causing, at least based on the first request, a selectable suggestion output to be provided at the computing device, the selectable suggestion identifying the second action or the second request (POLAKALA Figs. 18a and 18b; Par 126 – “Moving to the lower portion of FIG. 18 a, and in response to the actuation of order control 1804, various implementations collaborate with a third-party payment service to provide payment options for the pending order. Here, user interface 1808 renders a user interface associated with a third-party payment service entitled “HelpingYouPay”; Par 131 – “Alternately or additionally, the delivery options can include a third-party delivery service option.” In other words, when the user selects a “third-party” payment/delivery option, the method/system invokes the third-party service to perform an action.); and 
identifying, from multiple interactive modules accessible to the computing device, the second interactive module based on a relevance of the second interactive module to content of the second request (NITZ Par 47 –“As used herein, the term “domain” may refer to a category of information and/or activities in relation to which the VPA 112 may engage in a conversational natural language dialog with a computing device user. In some cases, “domain” may refer to the scope of a particular VPA application to which the VPA 112 is directed, or to a portion thereof. For example, a VPA application may be directed specifically to e-commerce shopping for “oil filters” (a single domain or concept) while another VPA application may be more broadly directed to “automotive supplies” (a broader category of items that may include oil filters, spark plugs, and other supplies.”; Par 79 – “At block 712, the first VPA determines the appropriate VPA to handle the request. In doing so, the first VPA may analyze the dialog request at block 714. As discussed above, in some embodiments, the VPA analyzes, synthesizes, and otherwise attempts to generate a suitable output intent based on the input intent of the user's NL dialog.”; Par 89 – “The VPA network service 150 may utilize that information and other relevant information to identify an appropriate VPA with which the first VPA should communicate via VPA-to-VPA communication.”), 
wherein the supplemental data request is based on [a slot] information of a function associated with the second interactive module (NITZ Par 42 – “Allowing the different e-commerce VPAs to communicate may facilitate e-commerce transactions in that shipping information, billing information, payment information, and other “general” information may be shared by one VPA with another VPA, so that the user need not re-supply this information each time a new VPA is invoked.), and wherein the supplemental data request at least partially embodies natural language content (NITZ Fig. 7 – “722 Transmit VPA access request to VPA network service”; Fig. 8 –“810 Receive dialog request message from sending VPA”; Fig. 9 – “910 Receive request to access second VPA from first VPA”; Par 37 – “The communication reasoner 128 may determine that another VPA may be helpful or needed to further interpret, clarify, synthesize, or otherwise handle the input intent or, more generally, the user's NL dialog and/or other inputs. In some cases, the communication reasoner 128 may determine whether the reasoner 126 is able to generate an appropriate output intent in response to the NL dialog input and/or the input intent.”; Par 42 – “… the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”).


NITZ in view of POLAKALA does not explicitly teach the [square-bracketed] limitation, and teaches the underlined feature instead.  
LEE discloses a method/system for facilitating a guided dialogue between a user and a conversational agent, wherein the supplemental data request is based on [a slot] of a function associated with the second interactive module (LEE Par 32 – “Most conversational agents share a basic notion of a task frame, which includes a set of task fields, or slots, for which values must or may be specified in order to retrieve information to complete the task.”
and retrieving the slot values from other previous tasks (Par 34 – “For example, given the user input “Italian please” as the first utterance in a conversation, the top task frames may be find-restaurant(cuisine-type: Italian) with confidence score 0.9 and find-museum(art-type: Italian) with confidence score 0.1. However, if the user previously said “I'd like to go to an art museum,” and the agent responded “What type of art?,” then the top task frames may be find-museum(art-type: Italian) with confidence score 0.9 and nothing else. The disclosed method may use the N best task frame sets to update the dialog state.”; Par 62 – “The constraints may be determined based on parsing of the input utterance 630 and some features listed in FIG. 5, as well as the previous tasks in the task lineage, i.e. the task information obtained at timestamp 0 and timestamp 1.”; Par 72 – “Depending on the user input and the dialog context, the task frame parser 720 may decide to assign complex-valued slot values (e.g. “1 p.m. or 2 p.m.”) or to share slot values across multiple task frames.”; Par 74 – “The context fetcher 730 in this example may obtain task frame information from the task frame parser 720 in a current time slot and retrieving task states, e.g. in form of task lineages, in previous time slots with respect to the user from the task state database 150. The context fetcher 730 may fetch relevant context information from the dialog context database 725 based on the previous task states and the current task frames.”; Par 76 –“For each extended task frame, the dialog state updater 740 may update the states of each slot based on not only the slot values in the new task frame but also the related information found in the task lineage.”; Par 84 – “For example, the task slot value determiner 930 can determine a complex valued slot for (cuisine type: Thai or Indian but not Italian) in a task for finding a restaurant.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ in view of POLAKALA to include slots of functions associated with interactive modules, as taught by LEE.
One of ordinary skill would have been motivated to include slots of functions associated with interactive modules, in order to accurately perform a task based on a user’s intent.


REGARDING CLAIM 10, NITZ in view of POLAKALA discloses the method of claim 8, further comprising: 
identifying a function of the second interactive module based on a correlation between the second request (NITZ Par 22 –“As an example, the user might say something like “I need ten” or “get me that one,” which really means that the user's goal is to withdraw ten dollars from the bank, or to buy a certain product, where the product may have been identified by the system through other multi-modal inputs (such as a tap selecting an on-screen graphic). Determining the intended goal or objective of a user's natural language dialog can involve the application of artificial-intelligence based methods and systems by the VPAs 112, 170.”) and the function (NITZ Par 23 – “It should be appreciated that each VPA 112, 170 may operate based on one or more particular domains that are predefined in their respective VPA models 136, 188. As such, the VPA 112, 170's interpretation of the user's dialog may vary depending on the scope of its VPA model 136, 188. For example, an e-commerce VPA may attempt to interpret user intents consistent with a number of predefined user intents such as “search product,” “get product details,” and “confirm purchase,” whereas a health-information VPA may interpret user intents such as “search symptoms,” “get adverse events,” and “contact physician,” and a financial services VPA may interpret user intents such as “transfer funds,” “check balance,” and the like. For ease of discussion, the VPAs 112, 170 and their illustrated components are described below with reference to the VPA 112.”); and 
determining that the first request and the second request are void of a parameter [for a slot of the function] (NITZ PAR 58 – “If the interpretation, reasoning, output, or answer provided by the receiving VPA (e.g., the VPA 170) is insufficient in some way (e.g., in the view of the VPA 112 or the VPA monitor 154), the VPA monitor 154 may provide the VPA 112 with pairing information for another VPA.”), wherein the supplemental data request is provided to the first interactive module in response to determining that the first request and the second request are void of the parameter [for the slot of the function] (NITZ Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”).

NITZ in view of POLAKALA does not explicitly teach the [square-bracketed] limitation.  
LEE discloses a method/system for facilitating a guided dialogue between a user and a conversational agent comprising: parameter for a [slot of the function] (LEE Par 32 – “Most conversational agents share a basic notion of a task frame, which includes a set of task fields, or slots, for which values must or may be specified in order to retrieve information to complete the task.”
and retrieving the slot values from other previous tasks (Par 34 – “For example, given the user input “Italian please” as the first utterance in a conversation, the top task frames may be find-restaurant(cuisine-type: Italian) with confidence score 0.9 and find-museum(art-type: Italian) with confidence score 0.1. However, if the user previously said “I'd like to go to an art museum,” and the agent responded “What type of art?,” then the top task frames may be find-museum(art-type: Italian) with confidence score 0.9 and nothing else. The disclosed method may use the N best task frame sets to update the dialog state.”; Par 62 – “The constraints may be determined based on parsing of the input utterance 630 and some features listed in FIG. 5, as well as the previous tasks in the task lineage, i.e. the task information obtained at timestamp 0 and timestamp 1.”; Par 72 – “Depending on the user input and the dialog context, the task frame parser 720 may decide to assign complex-valued slot values (e.g. “1 p.m. or 2 p.m.”) or to share slot values across multiple task frames.”; Par 74 – “The context fetcher 730 in this example may obtain task frame information from the task frame parser 720 in a current time slot and retrieving task states, e.g. in form of task lineages, in previous time slots with respect to the user from the task state database 150. The context fetcher 730 may fetch relevant context information from the dialog context database 725 based on the previous task states and the current task frames.”; Par 76 –“For each extended task frame, the dialog state updater 740 may update the states of each slot based on not only the slot values in the new task frame but also the related information found in the task lineage.”; Par 84 – “For example, the task slot value determiner 930 can determine a complex valued slot for (cuisine type: Thai or Indian but not Italian) in a task for finding a restaurant.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ in view of POLAKALA to include slots of functions associated with interactive modules, as taught by LEE.
One of ordinary skill would have been motivated to include slots of functions associated with interactive modules, in order to accurately perform a task based on a user’s intent.


REGARDING CLAIM 11, NITZ in view of POLAKALA and LEE discloses the method of claim 10, wherein the supplemental data received from the first interactive module includes an input parameter (NITZ Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”) for the slot of the function (LEE Par 32 – “Most conversational agents share a basic notion of a task frame, which includes a set of task fields, or slots, for which values must or may be specified in order to retrieve information to complete the task.” and retrieving the slot values from other previous tasks (Par 34 – “For example, given the user input “Italian please” as the first utterance in a conversation, the top task frames may be find-restaurant(cuisine-type: Italian) with confidence score 0.9 and find-museum(art-type: Italian) with confidence score 0.1. However, if the user previously said “I'd like to go to an art museum,” and the agent responded “What type of art?,” then the top task frames may be find-museum(art-type: Italian) with confidence score 0.9 and nothing else. The disclosed method may use the N best task frame sets to update the dialog state.”; Par 62 – “The constraints may be determined based on parsing of the input utterance 630 and some features listed in FIG. 5, as well as the previous tasks in the task lineage, i.e. the task information obtained at timestamp 0 and timestamp 1.”; Par 72 – “Depending on the user input and the dialog context, the task frame parser 720 may decide to assign complex-valued slot values (e.g. “1 p.m. or 2 p.m.”) or to share slot values across multiple task frames.”; Par 74 – “The context fetcher 730 in this example may obtain task frame information from the task frame parser 720 in a current time slot and retrieving task states, e.g. in form of task lineages, in previous time slots with respect to the user from the task state database 150. The context fetcher 730 may fetch relevant context information from the dialog context database 725 based on the previous task states and the current task frames.”; Par 76 –“For each extended task frame, the dialog state updater 740 may update the states of each slot based on not only the slot values in the new task frame but also the related information found in the task lineage.”; Par 84 – “For example, the task slot value determiner 930 can determine a complex valued slot for (cuisine type: Thai or Indian but not Italian) in a task for finding a restaurant.” ), and the content provided to the second interactive module embodies the input parameter (NITZ Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”).


REGARDING CLAIM 12, NITZ in view of POLAKALA and LEE discloses the method of claim 11, further comprising: 
generating the other information for providing to the second interactive module using the input parameter from the supplemental data and an additional parameter derived from the first request or the second request  (NITZ Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions.”) [for a different slot of the function] (LEE Par 32 – “Most conversational agents share a basic notion of a task frame, which includes a set of task fields, or slots, for which values must or may be specified in order to retrieve information to complete the task.” and retrieving the slot values from other previous tasks (Par 34 – “For example, given the user input “Italian please” as the first utterance in a conversation, the top task frames may be find-restaurant(cuisine-type: Italian) with confidence score 0.9 and find-museum(art-type: Italian) with confidence score 0.1. However, if the user previously said “I'd like to go to an art museum,” and the agent responded “What type of art?,” then the top task frames may be find-museum(art-type: Italian) with confidence score 0.9 and nothing else. The disclosed method may use the N best task frame sets to update the dialog state.”; Par 62 – “The constraints may be determined based on parsing of the input utterance 630 and some features listed in FIG. 5, as well as the previous tasks in the task lineage, i.e. the task information obtained at timestamp 0 and timestamp 1.”; Par 72 – “Depending on the user input and the dialog context, the task frame parser 720 may decide to assign complex-valued slot values (e.g. “1 p.m. or 2 p.m.”) or to share slot values across multiple task frames.”; Par 74 – “The context fetcher 730 in this example may obtain task frame information from the task frame parser 720 in a current time slot and retrieving task states, e.g. in form of task lineages, in previous time slots with respect to the user from the task state database 150. The context fetcher 730 may fetch relevant context information from the dialog context database 725 based on the previous task states and the current task frames.”; Par 76 –“For each extended task frame, the dialog state updater 740 may update the states of each slot based on not only the slot values in the new task frame but also the related information found in the task lineage.”; Par 84 – “For example, the task slot value determiner 930 can determine a complex valued slot for (cuisine type: Thai or Indian but not Italian) in a task for finding a restaurant.” ).

REGARDING CLAIM 13, NITZ in view of POLAKALA and LEE discloses the method of claim 11, further comprising: 
determining that the first request, the second request, and the supplemental data are void of another parameter (NITZ Fig. 7 – “User’s dialog request fulfilled -> No”; In other words, after looping the steps of Fig. 7 a multiple times….. Par 85 – “If the first VPA determines that the user's dialog request is not yet fulfilled, however, the method 700 returns to block 712 at which the first VPA determines another VPA to handle the request. That is, if the second VPA is unable to conduct or clarify the dialog or is only able to partially clarify or complete the dialog, the first VPA may determine whether it can now generate a suitable output. If not, the first VPA may request the VPA network service 150 to send pairing information for another suitable VPA.”; Fig. 7 – “724 Permission(s) validated? -> No”; Par 82 – “At block 724, the VPA network service 150 validates any permissions or privileges of the user and/or the first VPA vis a vis the selected VPA. For example, the user model 160 and the VPA directory service 156 may indicate the VPAs that the user, the first VPA, and the selected VPA are permitted to access. If the permissions are not validated (i.e., the first VPA and/or user are not permitted to access any relevant VPAs), the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request. In some embodiments, if the permissions are not validated, the first VPA may issue a clarification question to the user requesting user feedback or clarification of the previous dialog.”) [for another slot of the function] (LEE Par 32 – “Most conversational agents share a basic notion of a task frame, which includes a set of task fields, or slots, for which values must or may be specified in order to retrieve information to complete the task.” and retrieving the slot values from other previous tasks (Par 34 – “For example, given the user input “Italian please” as the first utterance in a conversation, the top task frames may be find-restaurant(cuisine-type: Italian) with confidence score 0.9 and find-museum(art-type: Italian) with confidence score 0.1. However, if the user previously said “I'd like to go to an art museum,” and the agent responded “What type of art?,” then the top task frames may be find-museum(art-type: Italian) with confidence score 0.9 and nothing else. The disclosed method may use the N best task frame sets to update the dialog state.”; Par 62 – “The constraints may be determined based on parsing of the input utterance 630 and some features listed in FIG. 5, as well as the previous tasks in the task lineage, i.e. the task information obtained at timestamp 0 and timestamp 1.”; Par 72 – “Depending on the user input and the dialog context, the task frame parser 720 may decide to assign complex-valued slot values (e.g. “1 p.m. or 2 p.m.”) or to share slot values across multiple task frames.”; Par 74 – “The context fetcher 730 in this example may obtain task frame information from the task frame parser 720 in a current time slot and retrieving task states, e.g. in form of task lineages, in previous time slots with respect to the user from the task state database 150. The context fetcher 730 may fetch relevant context information from the dialog context database 725 based on the previous task states and the current task frames.”; Par 76 –“For each extended task frame, the dialog state updater 740 may update the states of each slot based on not only the slot values in the new task frame but also the related information found in the task lineage.”; Par 84 – “For example, the task slot value determiner 930 can determine a complex valued slot for (cuisine type: Thai or Indian but not Italian) in a task for finding a restaurant.” ); and 
generating a natural language output for the user from the automated assistant, wherein the natural language output solicits the user to provide the other parameter for the other slot of the function (NITZ Fig. 7 – “724 Permission(s) validated? -> No”; Par 82 – “In some embodiments, if the permissions are not validated, the first VPA may issue a clarification question to the user requesting user feedback or clarification of the previous dialog.”); and 
receiving, by the automated assistant and from the user, a natural language response that embodies the other parameter for the other [slot of the function] (LEE Par 32 – “Most conversational agents share a basic notion of a task frame, which includes a set of task fields, or slots, for which values must or may be specified in order to retrieve information to complete the task.” and retrieving the slot values from other previous tasks (Par 34 – “For example, given the user input “Italian please” as the first utterance in a conversation, the top task frames may be find-restaurant(cuisine-type: Italian) with confidence score 0.9 and find-museum(art-type: Italian) with confidence score 0.1. However, if the user previously said “I'd like to go to an art museum,” and the agent responded “What type of art?,” then the top task frames may be find-museum(art-type: Italian) with confidence score 0.9 and nothing else. The disclosed method may use the N best task frame sets to update the dialog state.”; Par 62 – “The constraints may be determined based on parsing of the input utterance 630 and some features listed in FIG. 5, as well as the previous tasks in the task lineage, i.e. the task information obtained at timestamp 0 and timestamp 1.”; Par 72 – “Depending on the user input and the dialog context, the task frame parser 720 may decide to assign complex-valued slot values (e.g. “1 p.m. or 2 p.m.”) or to share slot values across multiple task frames.”; Par 74 – “The context fetcher 730 in this example may obtain task frame information from the task frame parser 720 in a current time slot and retrieving task states, e.g. in form of task lineages, in previous time slots with respect to the user from the task state database 150. The context fetcher 730 may fetch relevant context information from the dialog context database 725 based on the previous task states and the current task frames.”; Par 76 –“For each extended task frame, the dialog state updater 740 may update the states of each slot based on not only the slot values in the new task frame but also the related information found in the task lineage.”; Par 84 – “For example, the task slot value determiner 930 can determine a complex valued slot for (cuisine type: Thai or Indian but not Italian) in a task for finding a restaurant.” ), wherein the other information provided to the second interactive module embodies the other parameter (NITZ Fig. 7 – “724 Permission(s) validated? -> No -> 710 Receive user dialog request at first VPA”; Par 82 – “If the permissions are not validated (i.e., the first VPA and/or user are not permitted to access any relevant VPAs), the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request. In some embodiments, if the permissions are not validated, the first VPA may issue a clarification question to the user requesting user feedback or clarification of the previous dialog.”; Par 42 – “… without having to ask the user any follow-up questions.”).


REGARDING CLAIM 17, NITZ in view of POLAKALA discloses the method of claim 14, further comprising: 
identifying, in response to receiving the second request (NITZ Par 22 –“As an example, the user might say something like “I need ten” or “get me that one,” which really means that the user's goal is to withdraw ten dollars from the bank, or to buy a certain product, where the product may have been identified by the system through other multi-modal inputs (such as a tap selecting an on-screen graphic). Determining the intended goal or objective of a user's natural language dialog can involve the application of artificial-intelligence based methods and systems by the VPAs 112, 170.”), a function capable of being performed by one or more of the interactive modules in furtherance of performing the second action (NITZ Par 23 – “It should be appreciated that each VPA 112, 170 may operate based on one or more particular domains that are predefined in their respective VPA models 136, 188. As such, the VPA 112, 170's interpretation of the user's dialog may vary depending on the scope of its VPA model 136, 188. For example, an e-commerce VPA may attempt to interpret user intents consistent with a number of predefined user intents such as “search product,” “get product details,” and “confirm purchase,” whereas a health-information VPA may interpret user intents such as “search symptoms,” “get adverse events,” and “contact physician,” and a financial services VPA may interpret user intents such as “transfer funds,” “check balance,” and the like. For ease of discussion, the VPAs 112, 170 and their illustrated components are described below with reference to the VPA 112.”); and 
determining that the first request and the second request are void of a parameter [for a slot of the function] (NITZ PAR 58 – “If the interpretation, reasoning, output, or answer provided by the receiving VPA (e.g., the VPA 170) is insufficient in some way (e.g., in the view of the VPA 112 or the VPA monitor 154), the VPA monitor 154 may provide the VPA 112 with pairing information for another VPA.”), wherein a supplemental data request is provided to the first interactive module in response to determining that the first request and the second request are void of the parameter [for the slot of the function] (NITZ Par 84 – “At block 730, the first VPA may receive a dialog status message or clarification information from the second VPA. …. The first VPA may also receive a dialog history including any subsequent dialog between the user and the second VPA and/or information obtained or used to clarify or otherwise respond to the dialog request. In other embodiments, the second VPA may transmit a message back to the first VPA indicating how the first VPA should respond to the user.”).
NITZ in view of POLAKALA does not explicitly teach the [square-bracketed] limitation.

LEE discloses a method/system for facilitating a guided dialogue between a user and a conversational agent, wherein the parameters are formatted in a [slot of the function] (LEE Par 32 – “Most conversational agents share a basic notion of a task frame, which includes a set of task fields, or slots, for which values must or may be specified in order to retrieve information to complete the task.” and retrieving the slot values from other previous tasks (Par 34 – “For example, given the user input “Italian please” as the first utterance in a conversation, the top task frames may be find-restaurant(cuisine-type: Italian) with confidence score 0.9 and find-museum(art-type: Italian) with confidence score 0.1. However, if the user previously said “I'd like to go to an art museum,” and the agent responded “What type of art?,” then the top task frames may be find-museum(art-type: Italian) with confidence score 0.9 and nothing else. The disclosed method may use the N best task frame sets to update the dialog state.”; Par 62 – “The constraints may be determined based on parsing of the input utterance 630 and some features listed in FIG. 5, as well as the previous tasks in the task lineage, i.e. the task information obtained at timestamp 0 and timestamp 1.”; Par 72 – “Depending on the user input and the dialog context, the task frame parser 720 may decide to assign complex-valued slot values (e.g. “1 p.m. or 2 p.m.”) or to share slot values across multiple task frames.”; Par 74 – “The context fetcher 730 in this example may obtain task frame information from the task frame parser 720 in a current time slot and retrieving task states, e.g. in form of task lineages, in previous time slots with respect to the user from the task state database 150. The context fetcher 730 may fetch relevant context information from the dialog context database 725 based on the previous task states and the current task frames.”; Par 76 –“For each extended task frame, the dialog state updater 740 may update the states of each slot based on not only the slot values in the new task frame but also the related information found in the task lineage.”; Par 84 – “For example, the task slot value determiner 930 can determine a complex valued slot for (cuisine type: Thai or Indian but not Italian) in a task for finding a restaurant.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ in view of POLAKALA to include slots of functions associated with interactive modules, as taught by LEE.
One of ordinary skill would have been motivated to include slots of functions associated with interactive modules, in order to accurately perform a task based on a user’s intent.

  
REGARDING CLAIM 18, NITZ in view of POLAKALA and LEE discloses the method of claim 17, wherein determining that the first request and the second request are void of the parameter for (NITZ Par 42 – “For instance, if the user is engaged with a sporting goods store's VPA to order a gift, and has previously used an electronics store's VPA to buy gifts or other items, and the user tells the sporting goods store's VPA to “send this to my brother Rick by Tuesday,” the sporting goods store VPA may know or learn from the user's past dialog history (e.g., the cross-VPA dialog history 164) all of the payment and shipping information it needs to fulfill the user's request, without having to ask the user any follow-up questions. In this case, the sporting goods store VPA may simply review or confirm such information with the user and ask for confirmation, before proceeding with the transaction. Of course, the same principles may be applied to other types of VPAs, alternatively or in addition to e-commerce VPAs.”) [the slot of the function] (LEE Par 32 – “Most conversational agents share a basic notion of a task frame, which includes a set of task fields, or slots, for which values must or may be specified in order to retrieve information to complete the task.” and retrieving the slot values from other previous tasks (Par 34 – “For example, given the user input “Italian please” as the first utterance in a conversation, the top task frames may be find-restaurant(cuisine-type: Italian) with confidence score 0.9 and find-museum(art-type: Italian) with confidence score 0.1. However, if the user previously said “I'd like to go to an art museum,” and the agent responded “What type of art?,” then the top task frames may be find-museum(art-type: Italian) with confidence score 0.9 and nothing else. The disclosed method may use the N best task frame sets to update the dialog state.”; Par 62 – “The constraints may be determined based on parsing of the input utterance 630 and some features listed in FIG. 5, as well as the previous tasks in the task lineage, i.e. the task information obtained at timestamp 0 and timestamp 1.”; Par 72 – “Depending on the user input and the dialog context, the task frame parser 720 may decide to assign complex-valued slot values (e.g. “1 p.m. or 2 p.m.”) or to share slot values across multiple task frames.”; Par 74 – “The context fetcher 730 in this example may obtain task frame information from the task frame parser 720 in a current time slot and retrieving task states, e.g. in form of task lineages, in previous time slots with respect to the user from the task state database 150. The context fetcher 730 may fetch relevant context information from the dialog context database 725 based on the previous task states and the current task frames.”; Par 76 –“For each extended task frame, the dialog state updater 740 may update the states of each slot based on not only the slot values in the new task frame but also the related information found in the task lineage.”; Par 84 – “For example, the task slot value determiner 930 can determine a complex valued slot for (cuisine type: Thai or Indian but not Italian) in a task for finding a restaurant.”) includes comparing contents of the first request and the second request to one or more slots of the function (NITZ par 86 – “At block 812, the receiving VPA determines whether it is able to handle the dialog request. That is, the receiving VPA determines whether it is able to continue the dialog or clarify the user's dialog in view of the analysis prepared by the sending VPA. For example, the sending VPA may have been able to understand all but an ambiguous portion of the dialog request. In such a case, the receiving VPA determines whether it is able to clarify that ambiguous portion of the dialog.”; Par 40 – “A dialog request may be considered “incomplete” if, for example, ambiguities in the user's dialog input have not been resolved or a response to the user's dialog input is still pending.”; Par 32 – “In other words, the user intent interpreter 124 may “merge” the contextual information obtained from such other inputs with its interpretation of the user's NL dialog input, to arrive at a “final” user intent.”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NITZ (US 2014/0310002 A1) in view of POLAKALA (US 2019/0347710 A1), and in further view of CHOI (US 20180293983 A1).

REGARDING CLAIM 7, NITZ in view of POLAKALA discloses the method of claim 1, wherein causing the automated assistant to access the second interactive module includes determining, for multiple interactive modules accessible to the computing device, [a score] relevancy for each interactive module of the multiple interactive modules based on a relevance of each interactive module to a natural language content of the second request or another relevance of each interactive module to the supplemental data (NITZ Par 47 –“As used herein, the term “domain” may refer to a category of information and/or activities in relation to which the VPA 112 may engage in a conversational natural language dialog with a computing device user. In some cases, “domain” may refer to the scope of a particular VPA application to which the VPA 112 is directed, or to a portion thereof. For example, a VPA application may be directed specifically to e-commerce shopping for “oil filters” (a single domain or concept) while another VPA application may be more broadly directed to “automotive supplies” (a broader category of items that may include oil filters, spark plugs, and other supplies.”; Par 79 – “At block 712, the first VPA determines the appropriate VPA to handle the request. In doing so, the first VPA may analyze the dialog request at block 714. As discussed above, in some embodiments, the VPA analyzes, synthesizes, and otherwise attempts to generate a suitable output intent based on the input intent of the user's NL dialog.”; Par 89 – “The VPA network service 150 may utilize that information and other relevant information to identify an appropriate VPA with which the first VPA should communicate via VPA-to-VPA communication.”).
NITZ in view of POLAKALA does not explicitly teaches the [square-bracketed] limitation.  In other words, NITZ teaches selecting a appropriate VPA to handle the request by analyzing the input and the domain associated with the input and the domain associated with each VPA.  NITZ does not explicitly teach [a score] for each VPA. 

CHOI explicitly discloses the [square-bracketed] limitation. CHOI discloses a method/system for providing contents based on natural language understanding via multiple interactive chat modules, wherein a appropriate chat module is selected based on [a score] for each interactive module of the multiple interactive modules based on a relevance of each interactive module to a natural language content of the second request or another relevance of each interactive module to the supplemental data (CHOI Par 70 – “From each of the plurality of CP chatbot 201, the CP NLU/NLG DB generating tool 221 may receive a response to the natural language input and a confidence level of the response. The CP NLU/NLG DB generating tool 221 may then select a particular CP chatbot 201 best suited for the natural language input based on the confidence level. When more than one CP chatbot 201 reply with confidence levels that exceed a predetermined threshold, the CP NLU/NLG DB generating tool 221 may select a particular CP chatbot based on a predetermined priority.”; Par 140 – “According to an embodiment, the domain filter 553 may transmit the natural language input to a plurality of CP chatbots and may receive response messages and associated confidence levels from each of the plurality of CP chatbots. The domain filter 553 may then select the appropriate CP chatbot by comparing the confidence levels.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of NITZ in view of POLAKALA to include confidence scores for selecting an interactive module, as taught by CHOI.
One of ordinary skill would have been motivated to include confidence scores for selecting an interactive module, in order to effectively determine an appropriate module to handle a task.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655